469 P.2d 151 (1970)
STATE of New Mexico, Plaintiff-Appellee,
v.
Gene J. TORRES, Defendant-Appellant.
No. 9044.
Supreme Court of New Mexico.
May 6, 1970.
COMPTON, Chief Justice, and WATSON, SISK and McKENNA, Justices concurring.
TACKETT, Justice, not participating.
Ordered that petition for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals Cause No. 363, 81 N.M. 521, 469 P.2d 166 be and the same is hereby returned to the Clerk of the Court of Appeals.